Citation Nr: 1027500	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Howard Olinsky, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which in pertinent part, denied the Veteran's claim of 
entitlement to a TDIU rating.

The issue of entitlement to a TDIU rating was remanded by the 
Board in November 2009 for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is currently service-connected for phlebitis of the 
left leg, evaluated as 40 percent disabling.  He does not meet 
the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2009) 
for the grant of a TDIU.  However, it is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rate totally disabled. 38 C.F.R. § 4.16(b) 
(2009).

In its November 2009 remand, the Board instructed that the claims 
file should be referred to the examiner who provided a May 2007 
general medical examination in order to obtain an opinion as to 
whether the service-connected left leg phlebitis would preclude 
gainful employment for which the Veteran would otherwise be 
qualified.  If the examiner found that left leg phlebitis 
rendered the Veteran unemployable, the claims folders were to be 
referred to VA's Director of Compensation and Pension for 
adjudication in accordance with 38 C.F.R. § 4.16(b).

The Board's instructions to secure an opinion from the May 2007 
examiner and possibly refer this matter to VA's Director of 
Compensation and Pension were not complied with.  Under Stegall 
v. West, 11 Vet. App. 268, 271 (1998); where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Therefore, further 
development is necessary before the Board can adjudicate this 
claim on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The examiner who provided the May 2007 
general medical examination should review the 
claims folders including a copy of this 
remand, and provide an opinion as to whether 
the service-connected left leg phlebitis 
would preclude gainful employment for which 
the Veteran would otherwise be qualified. 
This opinion should be accompanied by a 
rationale. If the examiner is unavailable, 
another VA physician should review the claims 
folders and provide the necessary opinion.

2.  If the examiner finds that left leg 
phlebitis would render the Veteran 
unemployable, or other evidence to that 
effect is received, the claim should be 
referred to VA's Director of Compensation and 
Pension for an opinion in accordance with 38 
C.F.R. § 4.16(b).

3.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be issued. The case should then be 
returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

